Case 0:21-cv-60380-WPD Document 6 Entered on FLSD Docket 02/24/2021 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 21-cv-60380-DIMITROULEAS/Snow


      JOSHUA GOLDSTEIN,

                 Plaintiff,

      vs.

      STANLEY BLACK & DECKER, INC., BLACK
      & DECKER (U.S.) INC., and HOME DEPOT
      U.S.A. INC.,

                 Defendants.


                     DEFENDANT HOME DEPOT U.S.A. INC.’S
            ANSWER AND DEFENSES TO PLAINTIFF’S AMENDED COMPLAINT

            Defendant Home Depot U.S.A. Inc. (“Home Depot”) hereby files its Answer and Defenses

 to Plaintiff’s Amended Complaint as follows:

            1.        Home Depot admits the Amended Complaint seeks damages in excess of $30,000.

            2.        Home Depot is incorporated in Delaware, with its principal place of business in the

 State of Georgia, and is authorized to do business in the State of Florida.

            3.        Home Depot admits it sold DeWalt 20v Max Brushless Cordless Impact Drivers

 DCF836 which included 20 Volt 3.0 lithium ion batteries model DCB2301. However, Home Depot

 is without specific knowledge, and therefore denies, that the lithium ion battery described in the

 Amended Complaint (“the subject battery”) was sold by Home Depot.




 1
     The Amended Complaint incorrectly refers to the model number as “Deb 230.”
Case 0:21-cv-60380-WPD Document 6 Entered on FLSD Docket 02/24/2021 Page 2 of 6




         4.     Home Depot specifically denies there are any manufacturing or design defects in

 the subject battery that caused or contributed to any injuries of and any damages alleged by

 Plaintiff.

         5.     Home Depot specifically denies that it failed to meet its duty of care with regard to

 the sale of the subject battery.

         6.     Home Depot denies each and every remaining allegation of the Amended

 Complaint not specifically admitted herein, and demands strict proof thereof.

                         DEFENSES AND AFFIRMATIVE DEFENSES

         For its defense and/or affirmative defenses, Home Depot states:

         7.     Plaintiff was negligent, which negligence caused or contributed to the accident and

 the injuries complained of, thus barring or reducing proportionately all claims for damages against

 Home Depot.

         8.     The subject battery and/or its component parts were modified, altered and/or

 substantially changed after they left Home Depot’s custody and control, thus barring or reducing

 proportionately all claims for damages against Home Depot.

         9.     To the extent the subject battery and/or its components or any other evidence or

 artifacts from the accident have been altered, changed, repaired and/or destroyed by any other

 person or entity, Plaintiff’s claims should be barred due to Plaintiff’s spoliation of evidence.

         10.    To the extent the subject battery and/or its component parts have been altered,

 changed, repaired and/or destroyed by any other person or entity, Plaintiff’s claims should be

 barred due to Plaintiff’s spoliation of evidence.




                                                     2
Case 0:21-cv-60380-WPD Document 6 Entered on FLSD Docket 02/24/2021 Page 3 of 6




          11.   Plaintiff was adequately and appropriately warned, which warnings were not

 heeded by Plaintiff, thus barring or reducing proportionately all claims for damages against Home

 Depot.

          12.   At the time and place complained of and prior thereto, the subject battery and/or its

 component parts had been subject to unforeseeable use, abnormal use, or misuse by Plaintiff or

 others, which caused or contributed to the accident and injuries alleged, thus barring or reducing

 proportionately all claims for damages against Home Depot.

          13.   At the time and place complained of, Plaintiff voluntarily used the subject battery

 knowing the design, manufacture and condition of said product and its component parts, and

 realizing the possibility of injury, and assumed the risk thereof.

          14.   At the time and place complained of, Plaintiff used the subject battery in dangerous

 or unsafe conditions, which caused or contributed to the accident and injuries alleged, thus barring

 or reducing proportionately all claims for damages against Home Depot.

          15.   The design and manufacture of the subject battery and its component parts

 conformed with the state of the art in the battery industry at the time of its sale, and was

 manufactured and prepared to conform to the generally recognized and applicable standards in

 existence at the time of its manufacture and sale.

          16.   The injuries complained of were caused by the careless and negligent acts or

 omissions of a person or persons, entity or entities, known or unknown, for whose conduct Home

 Depot bears no responsibility. These acts or omissions were the proximate cause of the injuries to

 Plaintiff, thus barring or reducing proportionately all claims for damages against Home Depot.

 Home Depot reserves the right to amend this affirmative defense prior to trial if any other

 responsible parties or nonparties are identified through discovery or investigation.



                                                   3
Case 0:21-cv-60380-WPD Document 6 Entered on FLSD Docket 02/24/2021 Page 4 of 6




          17.    The injuries complained of were the proximate result of pre-existing injuries and

 conditions, accidental injuries and/or illnesses, natural disease processes, and not the negligence

 of Home Depot.

          18.    The provisions of Florida Statutes §768.81 are applicable to any recovery against

 Home Depot by Plaintiff herein.

          19.    Intervening or superseding acts occurred that were unforeseeable causes of the

 injuries and damages alleged in the Amended Complaint; such intervening or superseding acts bar

 or reduce substantially Plaintiff’s claim for damages against Home Depot.

          20.    Home Depot is entitled to a set-off from any recovery against it in the amount of

 any settlement or other payment made to or on behalf of Plaintiff arising out of the accident which

 is the subject of this lawsuit.

          21.    Home Depot is entitled to a set-off from any recovery against it to the extent of any

 insurance benefits paid or payable to or on behalf of Plaintiff.

          22.    Home Depot is entitled to a set-off from any recovery against it to the extent of all

 collateral sources, and any and all other benefits received by or paid to or on behalf of Plaintiff.

          23.    To the extent Plaintiff has failed to mitigate, minimize or avoid any damage he

 allegedly sustained, Plaintiff’s recovery must be reduced by the amount attributable to such failure.

          24.    Home Depot specifically reserves the right to amend and plead any and all

 affirmative defenses that become known to it during the course of discovery.

                                   DEMAND FOR JURY TRIAL

          Home Depot respectfully demands a trial by jury as to all issues so triable as a matter of

 right.




                                                   4
Case 0:21-cv-60380-WPD Document 6 Entered on FLSD Docket 02/24/2021 Page 5 of 6




        WHEREFORE, Defendant Home Depot U.S.A. Inc. prays that judgment be entered in its

 favor and against Plaintiff as to all claims advanced by Plaintiff against it, that the costs of this

 action be taxed against Plaintiff, and for such other relief as the Court may deem appropriate.


                                      Respectfully submitted,

                                      /s Ravika Rameshwar
                                      ROBERT L. BLANK
                                      Florida Bar No.: 0948497
                                      E-mail: rblank@rumberger.com
                                      RAVIKA RAMESHWAR
                                      Florida Bar No.: 123659
                                      E-mail: rrameshwar@rumberger.com
                                      RUMBERGER, KIRK & CALDWELL, P.A.
                                      100 North Tampa Street, Suite 2000
                                      Post Office Box 3390
                                      Tampa, Florida 33601-3390
                                      Telephone: (813) 223-4253
                                      Telecopier: (813) 221-4752

                                      Attorneys for Defendants




                                                  5
Case 0:21-cv-60380-WPD Document 6 Entered on FLSD Docket 02/24/2021 Page 6 of 6




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 24, 2021, I electronically filed the foregoing with

 the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing

 to the following: Todd R. Falzone, trf@kulaw.com and Josiah D. Graham, jdg@kulaw.com.



                                     /s Ravika Rameshwar
                                     ROBERT L. BLANK
                                     Florida Bar No.: 0948497
                                     E-mail: rblank@rumberger.com
                                     RAVIKA RAMESHWAR
                                     Florida Bar No.: 123659
                                     E-mail: rrameshwar@rumberger.com
                                     RUMBERGER, KIRK & CALDWELL, P.A.
                                     100 North Tampa Street, Suite 2000
                                     Post Office Box 3390
                                     Tampa, Florida 33601-3390
                                     Telephone: (813) 223-4253
                                     Telecopier: (813) 221-4752

                                     Attorneys for Defendants




                                                6
 14720016.v1
